Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 13-12 and 17-22 and 31-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-29directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. §121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Dr. Irina Vainberg, on 5/20/2021.
The application has been amended as follows: 
Claim 24 was canceled
Claim 13 was amended to read:
The method according to claim 25, wherein the active component of the dosage form comprises bacteria and/or bacteriophages cultivated on a nutrient medium and wherein said bacteria and/or bacteriophages are added to the active component 1 hour to 1 day before the administration of the dosage form.
Claim 25 was amended to read:
A method for the treatment of a disease in a subject in need thereof, comprising administering to the subject the dosage form according to claim 17, wherein the disease is selected from ulcerative colitis, irritable bowel syndrome, increased intestinal permeability, intestinal permeability syndrome, mucosal candidiasis, bowel dysfunction, flatulence, vaginosis, tumor diseases, Crohn's disease, rheumatoid arthritis, Alzheimer's disease, Parkinson's disease, schizophrenia, depression, autism, bipolar disorder, arrhythmias, cachexia, aging, sudden death syndrome, renal insufficiency, hepatic insufficiency, and glomerulonephritis.
Claim 26 was amended to read:
A method for creating a normal microbiota in a baby delivered by Caesarian section, comprising administering to the baby the dosage form according to claim 17, wherein the active component of the dosage form comprises bacteria and bacteriophages isolated from the baby’s mother's microbiota or the microbiota of a donor selected from the baby’s sisters and brothers of the whole blood and other relatives on the maternal side.
Claim 27 was amended to read:
A method for creating a normal microbiota in a baby delivered by a surrogate mother, comprising administering to the baby the dosage form according to claim 17, wherein the active component of the dosage form comprises bacteria and bacteriophages isolated from the baby’s mother's microbiota or the microbiota of a donor selected from the baby’s genetic mother's microbiota or the microbiota of a donor selected from the baby’s sisters and brothers of the whole blood and other relatives on the maternal side.
Claim 28 was amended to read: 
A method for prevention and/or treatment of a tumor disease in a subject in need thereof, comprising administering to the subject the dosage form according to claim 17.
Claim 29 was amended to read:
A method for treatment of increased intestinal permeability in a subject in need thereof, comprising administering to the subject the dosage form according to claim 17.

The following claims were added:
34.  The method according to claim 26, wherein the active component of the dosage form comprises bacteria and/or bacteriophages cultivated on a nutrient medium and wherein said bacteria and/or bacteriophages are added to the active component 1 hour to 1 day before the administration of the dosage form. 
35. The method according to claim 27, wherein the active component of the dosage form comprises bacteria and/or bacteriophages cultivated on a nutrient medium and wherein said bacteria and/or bacteriophages are added to the active component 1 hour to 1 day before the administration of the dosage form. 
36.  The method according to claim 28, wherein the active component of the dosage form comprises bacteria and/or bacteriophages cultivated on a nutrient medium and wherein said bacteria and/or bacteriophages are added to the active component 1 hour to 1 day before the administration of the dosage form. 
37. The method according to claim 29, wherein the active component of the dosage form comprises bacteria and/or bacteriophages cultivated on a nutrient medium and wherein said bacteria and/or bacteriophages are added to the active component 1 hour to 1 day before the administration of the dosage form. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622